Citation Nr: 0022172	
Decision Date: 08/22/00    Archive Date: 08/25/00

DOCKET NO.  98-01 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in
Togus, Maine


THE ISSUES

1.  Entitlement to service connection for gout on a direct 
basis.

2.  Entitlement to service connection for gout as a chronic 
disability resulting from an undiagnosed illness.

3.  Entitlement to service connection for joint pain 
manifested by swollen ankles and knees on a direct basis.

4.  Entitlement to service connection for joint pain 
manifested by swollen ankles and knees as a chronic 
disability resulting from an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1988 to 
December 1991.  He was awarded the Southwest Asia Service 
Medal with 2 Bronze Service Stars.  He also had periods of 
active duty for training as a member of a reserve component.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the RO 
that denied claims of entitlement to service connection for 
gout and swollen joints.  In an September 1999 supplemental 
statement of the case (SSOC), the RO also addressed claims of 
service connection for gout, joint pain, and swollen ankles 
and knees, as a chronic disability resulting from an 
undiagnosed illness under 38 C.F.R. § 3.317 (1999).  

(Consideration of the issue of service connection on a direct 
basis for joint pain manifested by swollen ankles and knees 
will be deferred pending completion of the development sought 
in the remand that follows the decision below.)


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War as 
reflected by his award of the Southwest Asia Service Medal 
with 2 Bronze Service Stars.  

2.  No competent medical evidence has been presented to show 
that any current gout can be attributed to the veteran's 
military service.

3.  The veteran's gout-related symptomatology has been 
attributed to a known clinical diagnosis of gout.

4.  The veteran has submitted some evidence that his 
symptomatology associated with joint pain manifested by 
swollen ankles and knees is a chronic disability that is 
related to an undiagnosed illness.


CONCLUSIONS OF LAW

1.  The claim of service connection for gout on a direct 
basis is not well grounded.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1999).

2.  The claim of service connection for gout as a chronic 
disability resulting from an undiagnosed illness is legally 
insufficient.  38 U.S.C.A. §§ 1117(a), 5107(a) (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.317, 4.71a (Diagnostic Codes 
5002, 5017) (1999).

3.  The claim of service connection for joint pain manifested 
by swollen ankles and knees as a chronic disability resulting 
from an undiagnosed illness is well grounded.  38 U.S.C.A. 
§§ 1117(a), 5107(a) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.317 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Generally Applicable Law 

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom, 
Epps v. West, 524 U.S. 940 (1998).  If the claimant does not 
meet this initial burden, the appeal must fail because, in 
the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  To be well grounded, 
however, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 261, 262-63 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Murphy, 1 Vet. App. at 81.  A claimant 
cannot meet this burden merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  Espiritu, 2 Vet. App. at 495.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  When disease is shown as 
chronic in service, or within a presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  If a 
reasonable doubt arises regarding service origin, or any 
other point, it should be resolved in the veteran's favor.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to 
March 1, 1999) (Court) has held that competent evidence 
pertaining to each of three elements must be submitted in 
order to make a claim of service connection well grounded.  
There must be competent (medical) evidence of a current 
disability, competent (lay or medical) evidence of incurrence 
or aggravation of disease or injury in service, and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and the current disability.  This third element 
may be established by the use of statutory presumptions.  
38 C.F.R. §§ 3.307, 3.309 (1999); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d at 
1468.

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38 of the U.S. Code, which 
provided that VA may pay compensation to any Persian Gulf 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  To 
implement the Persian Gulf War Veterans' Act, VA created a 
new regulation--38 C.F.R. § 3.317.  (As originally 
constituted, the regulation established the presumptive 
period as not later than two years after the date on which 
the veteran last performed active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  Effective November 2, 1994, the period 
within which such disabilities must become manifest to a 
compensable degree in order for entitlement for compensation 
to be established was expanded.)  

The revised regulation is as follows:
 
(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 
(i) became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and
(ii) by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis.
(2) For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.
(3) For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest.
(4) A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar.
(5) A disability referred to in this 
section shall be considered service-
connected for purposes of all laws of the 
United States. 
(b) For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 
(1) fatigue 
(2) signs or symptoms involving skin 
(3) headache 
(4) muscle pain 
(5) joint pain 
(6) neurologic signs or symptoms 
(7) neuropsychological signs or symptoms 
(8) signs or symptoms involving the 
respiratory system (upper or lower) 
(9) sleep disturbances 
(10) gastrointestinal signs or symptoms 
(11) cardiovascular signs or symptoms 
(12) abnormal weight loss 
(13) menstrual disorders. 
(c) Compensation shall not be paid under 
this section: 
(1) if there is affirmative evidence that 
an undiagnosed illness was not incurred 
during active military, naval, or air 
service in the Southwest Asia theater of 
operations during the Persian Gulf War; 
or 
(2) if there is affirmative evidence that 
an undiagnosed illness was caused by a 
supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
(3) if there is affirmative evidence that 
the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 
(d) For purposes of this section: 
(1) the term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War. 
(2) the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (1999).

In order to establish a well-grounded claim pursuant to 
38 U.S.C. § 1117 and 38 C.F.R. § 3.317, a claimant need only 
present some evidence (1) that he or she is "a Persian Gulf 
veteran"; (2) "who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of [38 C.F.R. § 3.317]"; (3) 
which "became manifest either during active military, naval 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2001"; and (4) that such 
symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  38 C.F.R. § 3.317(a); Neumann v. West, No. 98-
1410 (U.S. Vet. App. July 21, 2000).

As an initial matter, the Board notes that the veteran's DD 
Form 214 reflects that he was awarded the Southwest Asia 
Service Medal with 2 Bronze Stars.  Based on this evidence 
and for purposes of analysis under 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317 (1999), the Board finds that the veteran is 
a "Persian Gulf veteran."

II.  Claims

A.  Not Well-Grounded Claim

Initially, the Board notes that not all of the veteran's 
service medical records are available.  The Court has held 
that, where "service medical records are presumed destroyed 
. . . the [Board's] obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule is heightened."  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  VA also has a heightened duty to assist the 
veteran in the development of evidence favorable to his 
claims.  The Board notes that the RO attempted repeatedly to 
obtain the veteran's service medical records.  The record 
reflects that the RO requested the veteran's service medical 
records from the Army Reserve Personnel Center, California 
Army National Guard, and the National Personnel Records 
Center and received negative responses in August 1996, 
January 1997, and March 1997, respectively.

Despite the lack of service medical records, the Board notes 
that the absence of service medical records does not lower 
the legal standard for submitting a well-grounded claim.  
Rather, it heightens the Board's duty to address the 
evidence, and consider the benefit-of-the-doubt rule, if 
applicable.  

The veteran claims that he suffers from gout which had its 
onset during military service, when he was treated on three 
occasions for swollen ankles and knees.  Post-service private 
treatment reports, dated from January to July 1996, show 
that, in January 1996, the veteran complained of intermittent 
ankle pain for the previous year.  He denied any other joint 
involvement.  The impressions included "joint pain, rule out 
arthritis, rule out gout."  Later that month, he complained 
of foot pain.  The assessment was gout.  In February 1996, 
the veteran reported that his gout symptoms had resolved with 
Indocin.  The assessment was gout.

When examined by VA in March 1998, the veteran complained of 
pain in the ankles which began in October 1995.  It was noted 
that the veteran used a cane for ambulation on occasion when 
the gout became a problem.  Examination of the 
musculoskeletal system indicated that the left knee was often 
associated with gout, which became red, hot, and painful on 
ambulation.  His left wrist also became afflicted with gout 
on occasion and became red, hot, painful, and swollen.  X-
rays of the left knee revealed mild medial compartment joint 
space narrowing.  X-rays of the left ankle were unremarkable, 
but x-rays of the right ankle suggested possible old trauma 
involving the medial and, less likely, the lateral malleolus.  
The initial impression was gout.

As noted above, the veteran must present competent medical 
evidence of both currently disability and relationship 
between that disability and service.  Although the record 
shows that the veteran was found to have gout since 
January 1996, none of the examiners, VA or private, has 
related gout to service.  In short, no competent medical 
evidence has been presented to show that the veteran 
currently suffers from gout that is attributable to his 
military service or to continued symptoms since service.  
Likewise, none has been presented to show that gout became 
manifest to a degree of 10 percent disabling within a year of 
his separation from active military service.  38 C.F.R. 
§§ 3.307, 3.309 (1999).  

The Board has considered the veteran's written statements in 
support of his contentions regarding the onset of gout.  
However, while the veteran is competent to provide 
information regarding the symptoms he currently experiences 
and has experienced since his separation from military 
service, there is no indication that he is competent to 
comment upon diagnosis, etiology, or time of onset.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 
5 Vet. App. 91, 92-93 (1993); Espiritu, 2 Vet. App. at 494-
95.  Consequently, absent the presentation of competent 
medical evidence showing a link between any current gout and 
his military service, or continued symptoms since service, 
the veteran's claim of service connection for gout on a 
direct basis may not be considered well grounded and must be 
denied.

B.  Legally Insufficient Claim

Turning to the veteran's claim of service connection for gout 
as a chronic disability resulting from an undiagnosed 
illness, the Board finds that the claim must be denied 
because it lacks legal merit.  The application of 38 U.S.C.A. 
§ 1117 has an explicit condition that the claim be for a 
"chronic disability resulting from an undiagnosed illness."  
38 U.S.C.A. § 1117(a) (emphasis added); see also 38 C.F.R. 
§ 3.317(a)(1)(ii).  The record shows that the veteran's gout-
related complaints have been diagnosed as gout, which is 
itself a known clinical diagnosis.  See, e.g., 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5002, 5017 (1999).  Because the 
veteran's gout symptoms have been attributed to a known 
clinical diagnosis, the provisions of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317 are not applicable.  Accordingly, the Board 
finds that the veteran's claim of service connection for gout 
as a chronic disability resulting from an undiagnosed illness 
is legally insufficient under 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317, and must be denied.  See Neumann, supra; 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

C.  Well-Grounded Claim

The veteran's claim of service connection for joint pain 
manifested by swollen ankles and knees as a chronic 
disability resulting from an undiagnosed illness is well 
grounded.  The record shows that the veteran has complained 
of having had joint pain since his return from the Persian 
Gulf War.

Post-service private treatment reports, dated from January to 
July 1996, show that, in January 1996, the veteran complained 
of intermittent ankle pain for the previous year.  He denied 
any other joint involvement.  The impressions included 
"joint pain, rule out arthritis, rule out gout."  In 
June 1996, he complained of right knee pain and reported an 
attack of gout approximately six months earlier.  In 
July 1996, he complained of right knee pain.

When examined by VA in March 1998, the veteran complained of 
pain in the ankles which began in October 1995.  It was noted 
that the veteran used a cane for ambulation on occasion when 
gout became a problem.  Examination of the musculoskeletal 
system indicated that the left knee was often associated with 
gout, which became red, hot, and painful on ambulation.  His 
left wrist also became afflicted with gout on occasion and 
became red, hot, painful, and swollen.  X-rays of the left 
knee revealed mild medial compartment joint space narrowing.  
X-rays of the left ankle were unremarkable, but x-rays of the 
right ankle suggested possible old trauma involving the 
medial and, less likely, the lateral malleolus.  The initial 
impression was gout.

Based on the evidence of record, there is at least some 
evidence suggesting that the veteran's symptoms of joint pain 
manifested by swollen ankles and knees has not been 
attributed to a known clinical diagnosis, especially the 
evidence that suggests by implication that the veteran's 
symptoms may not be due to gout, but instead to some other 
problem.  38 C.F.R. § 3.317(a).  Therefore, the veteran's 
claim of service connection for joint pain manifested by 
swollen ankles and knees as a chronic disability resulting 
from an undiagnosed illness is well grounded.  Neumann, 
supra.  


ORDER

The claim of service connection for gout on a direct basis is 
denied.

The claim of service connection for gout as a chronic 
disability resulting from an undiagnosed illness is legally 
insufficient; therefore, the appeal of this issue is denied.

The claim of service connection for joint pain manifested by 
swollen ankles and knees as a chronic disability resulting 
from an undiagnosed illness is well grounded; to this extent, 
the appeal is granted.


REMAND

Because the claim of service connection for joint pain 
manifested by swollen ankles and knees as a chronic 
disability resulting from an undiagnosed illness is well 
grounded, VA has a duty to assist the appellant in developing 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.159; Epps, supra.

While the record contains a diagnosis of joint pain (see 
January 1996 private examination report), it is unclear 
whether any examiner has specifically ruled out any known 
clinical diagnoses as being the cause of these joint-related 
symptoms such as gout.  Therefore, a new examination is 
necessary to evaluate the veteran's claim of service 
connection for joint pain manifested by swollen ankles and 
knees as a chronic disability resulting from an undiagnosed 
illness.

Accordingly, this case is REMANDED to the RO for the 
following:  

1.  The RO should contact the veteran and 
inform him of his right to present 
additional argument and/or evidence on 
the remanded matter.  The additional 
material received, if any, should be 
associated with the claims folder.

2.  The RO should make another attempt to 
secure the veteran's service medical 
records from the California state Surgeon 
General's Office (see March 1998 referral 
from the 40th Infantry Division 
Headquarters).

3.  The RO should issue the veteran a new 
development letter, in accordance with 
M21-1, Part III, Change 74 (April 30, 
1999).  Specifically, the veteran should 
be asked to submit post-service medical 
and nonmedical indications of 
manifestations of disability that can be 
independently observed or verified.  The 
nonmedical evidence may include, but is 
not limited to, proof of time lost from 
work and evidence affirming changes in 
the veteran's appearance, physical 
abilities, and mental or emotional 
attitude.  A copy of this letter, which 
should be forwarded to the veteran's last 
known address, should be associated with 
the claims file.

4.  The RO should ask the veteran to 
provide information regarding any 
evidence of recent treatment for joint 
pain that has not already been made part 
of the record, and should assist him in 
obtaining such evidence following the 
procedures set forth in 38 C.F.R. § 3.159 
(1999).

5.  The RO should then schedule the 
veteran for appropriate VA examinations.  
The claims folder and a copy of this 
remand must be made available to and 
reviewed by the examiners prior to the 
examinations.  A complete rationale for 
all opinions should be provided.  The 
purpose of the examinations is to 
determine whether the veteran has chronic 
disability manifested by joint pain 
manifested by swollen ankles and knees 
and, if so, whether any such disability 
cannot be attributed to any known 
clinical diagnosis.

(a) The examiners should note and detail 
all reported symptoms of joint pain in 
the ankles and knees.  The examiners 
should provide details about the onset, 
frequency, duration, and severity of all 
complaints relating to each claimed 
symptom, and indicate what precipitates 
and what relieves it.  

(b) The examiners should expressly state 
whether there are clinical, objective 
indications that the veteran is suffering 
from symptoms of joint pain in the ankles 
and knees.

(c) If there are objective indications 
that the veteran is suffering from 
symptoms of joint pain in the ankles and 
knees, the examiners must determine 
whether these symptoms can be attributed 
to any known clinical diagnosis.  For 
those symptoms and conditions that cannot 
be attributed to a known clinical 
diagnosis, the examiners should be asked 
to determine if there is affirmative 
evidence that the undiagnosed illness was 
not incurred during active service during 
the Persian Gulf War, or that the 
undiagnosed illness was caused by a 
supervening condition or event that 
occurred since the veteran's departure 
from service during the Persian Gulf War.

6.  Following completion of the 
foregoing, the RO should re-adjudicate 
the issue.  If the benefit sought is 
denied, a SSOC should be issued.  The RO 
should also determine whether any 
evidence received on remand affects its 
analysis of the claim of service 
connection for joint pain manifested by 
swollen ankles and knees on a direct 
basis.

After the appellant and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the appellant until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



